 



Exhibit 10.1
AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is between
Quovadx, Inc. (the “Company”) and Harvey A. Wagner (“You” or “Your”)
(collectively, the “Parties”) and is entered into and effective as of the 29th
of August, 2006 and amends your Employment Agreement with the Company dated
October 8, 2004.
     This Amendment is made in connection with the Company’s strategic
initiatives, announced on or after August 29, 2006 and in recognition of the
importance of Your contributions to the ultimate success of those initiatives
and in consideration of your continued service to the Company and its
affiliates.
AMENDMENT
     NOW, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
     1. Company’s Post-Termination Obligations. Sections 5A and 5B of the
Agreement are hereby deleted in their entirety and replaced by the following:
     “5A. If Your employment terminates for any reason, then the Company will
pay You all accrued but unpaid vacation, expense reimbursements, wages, and
other benefits due to You under any Company-provided plans, policies, and
arrangements. In addition, if, during the period beginning on the expiration of
the Employment Period due to the Company’s failure to renew and ending on the
last day of that fiscal year, Your employment is terminated by You upon a
voluntary resignation or by the Company without Cause (as defined in Section 4E
above, which definition will survive the termination of this Agreement for
purposes of this Section 5A), You will be eligible to receive Your annual bonus
for the fiscal year during which the Employment Period expired, pro-rated to the
date of Your termination. The actual bonus paid pursuant to the preceding
sentence (i) may be higher or lower than the pro-rated Target Bonus for over- or
under-achievement of the Committee Performance Criteria, as determined by the
Committee consistent with its practices for other Company executive officers,
and (ii) if any, will be paid on the same date bonuses are paid to other Company
executive officers but in no event later than 75 days after the end of the
calendar year in which the termination occurs.
     5B. In addition to the payments and benefits provided under Section 5A, if
Your employment is terminated by the Company without Cause or by You for Good
Reason during the Employment Period, then, subject to Your compliance with the
provisions of Section 7 and You executing and not revoking a separation
agreement and general release of claims in a form satisfactory to the Company,
the Company will (i) continue to pay You Your Base Salary through the longer of
(a) the period ending on the date that would have been the last day of the
Employment Period (assuming non-renewal) had Your employment not terminated, or
(b) for a period of twelve (12) months following Your termination date (in
either case, the “Restricted Period” in the event You are entitled to benefits
under this Section 5B), (ii) pay You a lump sum payment in an amount equal to
100% of Your Target Bonus amount for the year in which the termination occurs,
to be paid on the date bonuses are paid to other executive officers of the
Company, but in no event later than 75 days after the end of the calendar year
in which the termination occurs, and (iii) reimburse You for COBRA continuation
coverage premiums to continue medical benefits for You and Your eligible
dependents for the Restricted Period (but, if further limited by applicable law,
the maximum permissible period) or, if earlier, until You

 



--------------------------------------------------------------------------------



 



become eligible for substantially similar benefits from another employer,
provided You validly elect to continue Your medical benefits in accordance with
applicable law.”
     2. Change of Control.
          a. Severance. Section 6A of the Agreement is hereby deleted in its
entirety and replaced by the following:
     “6A. Severance. If, within three (3) months preceding and twelve
(12) months following a Change of Control (the “Protection Period”) and during
the Employment Period, the Company or the successor entity to the Company
terminates Your employment without Cause (as defined in Section 6C below) or You
resign for Good Reason (as defined in Section 4F above), then, subject to Your
compliance with the provisions of Section 7 and You executing and not revoking a
separation agreement and general release of claims in a form satisfactory to the
Company, You shall receive the following separation payments and/or benefits:
(i) continued Base Salary for the longer of (a) the period ending on the date
that would have been the last day of the Employment Period (assuming
non-renewal) had Your employment not terminated, or (b) for a period of eighteen
(18) months following Your termination date (in either case, the “Restricted
Period” in the event You are entitled to benefits under this Section 6A), (ii) a
lump sum payment equal to a pro-rated amount of Your Target Bonus for the year
in which the termination occurs, to be paid on the date bonuses are paid to
other executive officers of the Company, but in no event later than 75 days
after the end of the calendar year in which the termination occurs, (iii) a lump
sum payment in an amount equal to 150% of Your Target Bonus amount for the year
in which the termination occurs, to be paid on the date bonuses are paid to
other executive officers, but in no event later than 75 days after the end of
the calendar year in which the termination occurs, (iv) reimbursement for COBRA
continuation coverage premiums to continue medical benefits for You and Your
eligible dependents for the Restricted Period (but, if further limited by
applicable law, the maximum permissible period) or, if earlier, until You become
eligible for substantially similar benefits from another employer, provided You
validly elect to continue Your medical benefits in accordance with applicable
law, and (v) outplacement services during the Restricted Period. The payments
and benefits set forth in this Section 6 shall be provided to You in lieu of any
payments and benefits to which You may be entitled to receive under Section 5B
above. Notwithstanding anything in this Section 6 to the contrary, if (i) the
Company enters into agreements with other Company executive officers that
provide for payments or benefits upon a termination following a Change of
Control, and (ii) substantially all of those agreements provide enhanced Change
of Control severance for a period longer than the Protection Period, then the
Protection Period automatically shall be extended to match such longer period.”
          b. Definition of Change of Control. Section 6B of the Agreement is
hereby deleted in its entirety and replaced by the following:
          “6B. Definition of Change of Control. For purposes of this Agreement,
“Change of Control” means the occurrence of any of the following:

  (i)   Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 of said Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

Page 2 of 5



--------------------------------------------------------------------------------



 



  (ii)   The consummation of the sale or disposition by the Company (or series
of sales or dispositions) of all or substantially all of the Company’s assets;
or     (iii)   The consummation of the sale or disposition by the Company of (or
series of sales or dispositions) two of the Company’s divisions;     (iv)   The
consummation of a merger or consolidation of the Company, with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger or consolidation; or

  (v)   A change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (a) are directors of the Company, as applicable,
as of the date hereof, or (b) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transaction described in
subsections (i), (ii) or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.”

     3. Section 409A. The following is hereby added to the Agreement as
Section 6.1 of the Agreement:
     “6.1 Section 409A. Anything in this Agreement to the contrary
notwithstanding, if (A) on the date of termination of Executive’s employment
with the Company or a Subsidiary, any of the Company’s stock is publicly traded
on an established securities market or otherwise (within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code, as amended (the “Code”))
and (B) as a result of such termination, the Executive would receive any payment
that, absent the application of this Section 6.1, would be subject to interest
and additional tax imposed pursuant to Section 409A(a) of the Code as a result
of the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable prior to the date that is the earliest of (1) 6 months after
the Executive’s termination date, (2) the Executive’s death or (3) such other
date as will cause such payment not to be subject to such interest and
additional tax.
     It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to
Section 409A(a) of the Code. To the extent such potential payments or benefits
could become subject to such Section, the parties shall cooperate to amend this
Agreement with the goal of giving the Executive the economic benefits described
herein in a manner that does not result in such tax being imposed.”

Page 3 of 5



--------------------------------------------------------------------------------



 



     4. Notice. Section 21 of the Agreement is hereby deleted in its entirety
and replaced by the following:
     “21. Notice. Whenever any notice is required, it shall be given in writing
addressed as follows:

         
 
  To the Company:   Attn: Chairman of the Compensation Committee
 
      7600 E. Orchard Road, Suite 300-S
 
      Greenwood Village, CO 80111
 
       
 
  To the Executive:   at the last residential address known by the Company

     Notice shall be deemed given and effective three (3) days after the deposit
in the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received. Either Party may
change the address to which notices shall be delivered or mailed by notifying
the other Party of such change in accordance with this Section.”
     5. Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of Colorado, its rules of
conflict of laws notwithstanding.
     6. Terms. Capitalized terms not defined herein shall have the meaning
ascribed to them in the Employment Agreement.
     7. Effect of Amendment. Except as modified by this Amendment, the Agreement
shall remain in full force and effect. In the event of any conflict between this
Amendment and the Agreement, this Amendment shall control.
     8. Counterparts and Telecopies of Facsimiles. This Amendment may be
executed in counterparts, or by copies transmitted by telecopier or facsimile,
all of which shall be given the same force and effect as the original.
     9. AFFIRMATION. YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS
AMENDMENT, YOU KNOW AND FULLY UNDERSTAND ITS TERMS AND CONDITIONS, AND YOU HAVE
HAD THE OPPORTUNITY TO CONSULT AN ATTORNEY OF YOUR CHOOSING AND ASK THE COMPANY
ANY QUESTIONS YOU MAY HAVE HAD PRIOR TO SIGNING THIS AMENDMENT.

Page 4 of 5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of
the day and year first above written.

             
 
                QUOVADX, INC.:    
 
           
 
  By:             /s/ Charles J. Roesslein    
 
           
 
      Charles J. Roesslein    
 
      Compensation Committee Chairman    
 
                HARVEY A. WAGNER:    
 
           
 
                 /s/ Harvey A. Wagner              

Page 5 of 5